  Case 1:20-cv-00200-SPB-MPK Document 55 Filed 05/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THEODORE RIDGEWAY,                           )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )         Case No. 1: 20-CV-200
                                             )
JERI SMOCK, et al,                           )         RE: ECF No. 31
                                             )
                      Defendants.            )

                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on July 16, 2020 and was referred to

United States Magistrate Judge Maureen P. Kelly, for report and recommendation in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local

Rules for Magistrate Judges.

       Defendant Hartwell filed a motion to dismiss. ECF No. 31. On May 4, 2021, Magistrate

Judge Kelly issued a Report and Recommendation recommending Defendant Hartwell’s motion

to dismiss be granted. ECF No. 53. Objections to the Report and Recommendation were due by

May 21, 2021. As of this date, none have been filed.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:



       AND NOW, this 28th day of May 2021;

       IT IS ORDERED that the motion to dismiss filed by Defendant Hartwell [ECF No. 31] is

granted. Plaintiff may be permitted to amend his complaint to raise factual allegations against Dr.

Hartwell.




                                                 1
  Case 1:20-cv-00200-SPB-MPK Document 55 Filed 05/28/21 Page 2 of 2




       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Kelly, issued on May 4, 2021 [ECF No. 53] is adopted as the opinion of the court.



                                                   /s/ Susan Paradise Baxter
                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge




                                               2
